Case 1:18-bk-10973   Doc 120    Filed 06/08/20 Entered 06/08/20 15:24:37   Desc Main
                               Document      Page 1 of 4
Case 1:18-bk-10973   Doc 120    Filed 06/08/20 Entered 06/08/20 15:24:37   Desc Main
                               Document      Page 2 of 4
Case 1:18-bk-10973   Doc 120    Filed 06/08/20 Entered 06/08/20 15:24:37   Desc Main
                               Document      Page 3 of 4
Case 1:18-bk-10973   Doc 120    Filed 06/08/20 Entered 06/08/20 15:24:37   Desc Main
                               Document      Page 4 of 4
